DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 04/23/2021 has been entered. Claims 3, 5, 6, 8-24, 26, 28, 33, 35, 39, 41-43, 45-47, 50-53, 55-59, and 61-67 are cancelled. Claims 1, 2, 4, 7, 25, 27, 29-32, 34, 36-38, 40, 44, 48, 49, 54, and 60 are pending in this application.  Claims 4, 31, 32, 34, 36-38, and 40 are withdrawn. Claims 1, 2, 7, 25, 27, 29, 30, 44, 48, 49, 54, and 60 are currently under examination.   

Priority
This application is a 371 of PCT/US2019/031459 filed on 05/09/2019, which claims benefit of US Provisional Application No. 62/669,007 filed on 05/09/2018.

Election/Restrictions
Applicant's election with traverse of Group I invention (claims 1, 2, 4, 7, 25, 27, 29, 30, 44, 48, 49, 54, and 60) and species (daclatsavir as the second HGV inhibitor) in the reply filed on 05/26/2022 is acknowledged.  The traversal is on the ground(s) that “when the claims are considered as a whole, it is apparent that the claims are directed to methods of treating or preventing HCV infection comprising administering to a subject Compound A and a second HCV inhibitor. The HCV NS5A/NS5B inhibitors identified by the Office in Group II and the combinations of glecaprevir/pibrentasvir and velpatasvir/sofosbuvir in Group Ill are simply subtypes of the "second HCV inhibitor" identified by the Office as belonging to Group I. This is further apparent when dependent claims 2 and 7 (both identified as "Group I" claims by the Office) are considered” (p. 2, para. 4 to 5). This is not found persuasive because "Groups I/II, I/III, and II/III are directed to a technical feature: Compound A (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
). This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jacobson et al. (WO 2016/154241, published on September 29, 2016, also listed in IDS filed on 12/28/2020), who teach a compound as inhibitor of hepatitis C virus polymerase, wherein the compound is selected from 16-7: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
”, as set forth no pages 4 to 5 of the Restriction/Election Requirement mailed on 04/04/2022. “Lack of unity of invention may be directly evident “ a priori ,” that is, before considering the claims in relation to any prior art, or may only become apparent “ a posteriori ,” that is, after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.“ (see MPEP § 1850 [R-10.2019], 37 CFR 1.475, II). Furthermore, as indicated in MPEP, only independent claims are considered. 
Claims 4, 31, 32, 34, 36-38, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/26/2022. Thus, claims 1, 2, 7, 25, 27, 29, 30, 44, 48, 49, 54, and 60 are currently under examination.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/28/2020 has been considered.

Claim Objections
Claims 1, 29, and 30 are objected to because of the following informalities: In claim 1, insert the missing phrase “in need thereof” immediately after the recitation “in a subject” (line 2) to achieve the intended result in the preamble; and change the recitation “Compound A” (line 2), which cannot be immediately recognized for structural limitation, to “Compound A (
    PNG
    media_image3.png
    200
    392
    media_image3.png
    Greyscale
)” . In claims 29 and 30, insert the missing word “with” immediately after the recitation “administered” (line 2 of claims 29 and 30). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 25, 27, 29, 30, 44, 48, 49, 54, and 60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating hepatitis C virus (HCV) infection in a subject in need thereof, does not reasonably provide enablement for preventing hepatitis C virus (HCV) infection in a subject in need thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 2, 7, 25, 27, 29, 30, 44, 48, 49, 54, and 60 depend from claim 1.
Applicants claim a method of preventing hepatitis C virus (HCV) infection in a subject in need thereof recited in claim 1. However, no limiting definition of “preventing" or “prevention” is given in the instant Specification.  In the absence of a limiting definition by the Applicants, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method of preventing hepatitis C virus (HCV) infection in a subject in need thereof as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate hepatitis C virus (HCV) infection in a subject in need thereof by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method of treating or preventing hepatitis C virus (HCV) infection in a subject in need thereof comprising administering to the subject (1) Compound A or pharmaceutically acceptable salt thereof and (2) a second HCV inhibitor in an amount effective to treat or prevent HCV in the subject.
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention of hepatitis C virus (HCV) infection in a subject in need thereof (or to prevent HCV in the subject) using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent hepatitis C virus (HCV) infection in a subject in need thereof. Aghemo et al. (Hepatology 58(1):428-438, 2013) disclosed that NS5A inhibitors, initially discovered by replicon screening, are believed to bind to domain I of NS5A and result in the suppression of viral RNA synthesis. The most advanced of this “palindromic” NS5A inhibitor class is daclatasvir/BMS-790052 (DCV), a compound with picomolar activity against a broad range of HCV genotypes. In spite of the potent antiviral activity, the genetic barrier to resistance for DCV is low, especially for genotype 1a. Thus, resistant variants emerge readily, with the more relevant substitutions found at NS5A. The palm II NNI (nonnucleos(t)ide inhibitor)-binding site partially overlaps with the palm I site and is located proximal to the junction between the palm and thumb domain. A class of benzofurans was originally identified as an NNI class binding to this site. These molecules select for resistant mutants at residues L314, C316, I363, S365, and M41440 (Fig. 3A, the HCV NS5B polymerase). HCV-796 showed significant activity in early stage clinical trials but was discontinued because of adverse side effects (page 431, left col, para. 1; page 432, right col., para. 4). One of skilled artisan would understand that contemporary treatment or management of hepatitis C virus (HCV) infection is to minimize viral load of hepatitis C virus (HCV) infection, not to prevent, hepatitis C virus (HCV) infection.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing hepatitis C virus (HCV) infection in a subject in need thereof as recited in the claim. The exemplary embodiments of the Specification merely present in vitro assays to demonstrate that Compound A shows either additive or synergistic effect with HCV NS5B nucleoside inhibitors, NS5A inhibitors, NS3 protease inhibitors, NS3 helicase inhibitors, and ribavirin in HCV replicon cell-based assays (pages 15/18 to 18/18, [0061-0071]).  
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the claimed method. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent hepatitis C virus (HCV) infection in a subject in need thereof.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention of hepatitis C virus (HCV) infection in a subject in need thereof, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29, 30, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 30 depends from claim 29.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 29 recites the broad recitation “a protease inhibitor” (line 2), and the claim also recites “a NS5A inhibitor” (line 2) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Applicant is advised to delete the recitation “and a protease inhibitor” (line 2).
Claim 44 recites the limitation "the therapy" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to delete the recitation “the therapy”. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


(I) Claims 1, 2, 7, 25, 27, 29, 30, 49, and 54 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jacobson et al. (WO 2016/154241, published on September 29, 2016, hereinafter referred to as Jacobson ‘241, also listed in IDS filed on 12/28/2020).
With regard to structural limitations “a method comprising administering to a subject (or a non-responder) suffering from hepatitis C virus (HCV; or HCV genotype 1, genotype 2, or genotype 3) infection (1) Compound A (
    PNG
    media_image3.png
    200
    392
    media_image3.png
    Greyscale
) or pharmaceutically acceptable salt thereof and (2) a second HCV inhibitor (or a NS5B inhibitor and/or a NS5A inhibitor; daclatasvir,, elected) in an amount effective to treat HCV in the subject” (claims 1, 2, 27, 29, 30, and 54), “Compound A or salt thereof is co-formulated with the second HCV inhibitor” (claim 25), and “Compound A or salt thereof is administered once per day or twice per day” (claim 49):
Jacobson ‘241 disclosed  a method for treating a hepatitis C virus infection in a host, comprising administering to the host a therapeutic amount of at least one compound according to Formula I, or a pharmaceutically acceptable salt thereof. The method further comprises administering to the host at least one other therapeutically active agent. In another aspect, the Formula I is a compound selected from 4-( 5-{[ 5-Cyclopropyl-2-(4-fluoro-phenyl )-3-methylcarbamoyl-benzofuran-6-yl]-methanesulfonylamino}-pentyloxymethyl)-benzoic acid [Compound 16-7, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
]. The HCV is HCV genotype 1, optionally HCV genotype 1a or 1b, or may be selected from among other HCV genotypes, including HCV genotypes 2 and/or 3. In some embodiments, a compound of Formula I may be administered in combination with combinations of HCV NS5B (polymerase) inhibitors and NS5A (regulatory protein) inhibitors (page 8/169 to 27/169, [35, 78 and 96]; page 116/169, [547]; page 47/169, [210]). In one embodiment, the two or more active agents are in the same composition or unit dosage form. Combinations or co-administration of the compounds of Formula I with other active agents may desirably exhibit synergistic effects and/or a higher barrier to drug resistance. The active ingredient may be administered from 1 to 4 times per day, for example once, twice or three times per day, sufficient to achieve the desired pharmaceutical activity (pages 33/169 to 44/169, [192, 198 and 128]). A compound of the Formula I may be administered in combination with one or more compounds selected from: NS5A (regulatory protein) inhibitors, e.g., daclatasvir (BMS-790052), BMS-824383, AZD7295, PPI-461, PPI-688, ACH-2928, IDX-719, ombitasvir (ABT-267); ledipasvir (GS-5885), ACH-3102, GS-5816, JNJ-56914845, MK-8742 (Merck). The daily dosage for parenteral, nasal, oral inhalation, transmucosal, or transdermal routes may contain from 0.01 mg to 100 mg/Kg, of a compound of Formula I (pages 33/169 to 47/169, [128 and 209]).
Thus, these teachings of Jacobson ‘241 anticipate Applicant’s claims 1, 2, 7, 25, 27, 29, 30, 49, and 54 because daclatasvir is the first compound in the exemplified NS5A inhibitors and is in clinical use, or in the alternative, it is obvious to skilled artisan to select daclatasvir as it is one exemplified NS5A inhibitor. 
 
(II) Claims 1, 2, 7, 25, 27, 29, 30, 44, 48, 49, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (WO 2016/154241, published on September 29, 2016, hereinafter referred to as Jacobson ‘241, also listed in IDS filed on 12/28/2020). Claims 1, 2, 7, 25, 27, 29, 30, 49, and 54 are rejected here because they have been rejected under 102 by the reference above.
Jacobson ‘241 disclosed  a method for treating a hepatitis C virus infection in a host, comprising administering to the host a therapeutic amount of at least one compound according to Formula I, or a pharmaceutically acceptable salt thereof. The method further comprises administering to the host at least one other therapeutically active agent. In another aspect, the Formula I is a compound selected from 4-( 5-{[ 5-Cyclopropyl-2-(4-fluoro-phenyl )-3-methylcarbamoyl-benzofuran-6-yl]-methanesulfonylamino}-pentyloxymethyl)-benzoic acid [Compound 16-7, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
]. The HCV is HCV genotype 1, optionally HCV genotype 1a or 1b, or may be selected from among other HCV genotypes, including HCV genotypes 2 and/or 3. In some embodiments, a compound of Formula I may be administered in combination with combinations of HCV NS5B (polymerase) inhibitors and NS5A (regulatory protein) inhibitors (page 8/169 to 27/169, [35, 78 and 96]; page 116/169, [547]; page 47/169, [210]). In one embodiment, the two or more active agents are in the same composition or unit dosage form. Combinations or co-administration of the compounds of Formula I with other active agents may desirably exhibit synergistic effects and/or a higher barrier to drug resistance. The active ingredient may be administered from 1 to 4 times per day, for example once, twice or three times per day, sufficient to achieve the desired pharmaceutical activity (pages 33/169 to 44/169, [192, 198 and 128]). A compound of the Formula I may be administered in combination with one or more compounds selected from: NS5A (regulatory protein) inhibitors, e.g., daclatasvir (BMS-790052), BMS-824383, AZD7295, PPI-461, PPI-688, ACH-2928, IDX-719, ombitasvir (ABT-267); ledipasvir (GS-5885), ACH-3102, GS-5816, JNJ-56914845, MK-8742. The daily dosage for parenteral, nasal, oral inhalation, transmucosal, or transdermal routes may contain from 0.01 mg to 100 mg/Kg, of a compound of Formula I (pages 33/169 to 47/169, [128 and 209]). The dosage and duration of treatment suitable for a particular patient may vary with the age, weight, and condition of the patient being treated, and may be determined empirically using known testing protocols (page 34/169, [134]).
Jacobson ‘241 did not explicitly disclose the limitations “the subject is administered for four to eight weeks” and “administered at a total daily dose of 400 to 600 mg/day”, required by claims 44 and 48.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to follow or to optimize the duration of treatment and dosage as taught by Jacobson ‘241 to arrive claimed number of weeks and dosage. One would have been motivated to do so because Jacobson ‘241 teaches (a) daily dosage for parenteral, nasal, oral inhalation, transmucosal, or transdermal routes may contain from 0.01 mg to 100 mg/Kg, of a compound of Formula I, and (b) duration of treatment suitable for a particular patient may be determined empirically using known testing protocols, described above. Thus, one of skill in the art would have a reasonable expectation that by following or by optimizing the duration of treatment and dosage as taught by Jacobson ‘241 to arrive claimed number of weeks and dosage, one would achieve Applicant’s claims 1, 2, 7, 25, 27, 29, 30, 44, 48, 49, and 54. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].

(III) Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (WO 2016/154241, published on September 29, 2016, hereinafter referred to as Jacobson ‘241, also listed in IDS filed on 12/28/2020), as applied to claims 1, 2, 7, 25, 27, 29, 30, 44, 48, 49, and 54, and further in view of Amiri et al. (PLoS ONE 11(3): e0151946, March 31, 2016, hereinafter referred to as Amiri ‘2016).
The rationale for combining teachings in Jacobson ‘241 are disclosed above and the teachings and rationale are incorporated by reference herein.  The combination fails to teach the structural limitations “the subject is co-infected with HIV. HBV, or both HIV and HBV”, required by claim 60.
Amiri ‘2016 disclosed that common coinfections were HIV/HCV (10.95%), HIV/HBV (1.88%) and triple infections (1.25%) in in people who inject drugs. These coinfections could lead to accelerated chronic hepatitis and liver cancer, which reported as one of the major causes of morbidity and mortality in HIV-infected individuals (page 1/12, para. 3; page 2/12, para. 3).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the HCV-infected subject as taught by Jacobson ‘241 with the HCV/HIV or HCV/HBV/HIV coinfected subject in view of Amiri ‘2016 to reduce morbidity and mortality. One would have been motivated to do so because (a) Jacobson ‘241 teaches anti-HCV treatment, and (b) Amiri ‘2016 teaches that HCV and/or HBV increase morbidity and mortality in HIV-infected individuals, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the HCV-infected subject as taught by Jacobson ‘241 with the HCV/HIV or HCV/HBV/HIV coinfected subject in view of Amiri ‘2016 to reduce morbidity and mortality, one would achieve Applicant's claims 60. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(I) Claims 1, 2, 7, 25, 29, 30, 44, 48, 49, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 19, and 20 of U.S. Patent No. 10,464,914 (Jacobson et al., published on November 5, 2019,  PCT Pub. No.: WO2016/154241, see also 102/103 rejection above). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘914 claims “A method for (i) treating or preventing hepatitis C virus infection or reactivation in a host; or (ii) reducing a hepatitis C virus polymerase activity or replication in a host, comprising administering to the host a therapeutic amount of a compound according to claim 1” (claim 1), “A compound having the structure: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
… wherein x=5, y=0, z=1, both Rd are hydrogen, A is 
    PNG
    media_image5.png
    200
    388
    media_image5.png
    Greyscale
, D is -CO2H, and E is null” (claims 1 and 17), and “claim 19, further comprising administering to the host at least one active agent selected from the group consisting of interferons, ribavirin, nucleoside HCV NS5B polymerase inhibitors, non-nucleoside HCV NS5B polymerase inhibitors, HCV NS3-4A protease inhibitors, HCV NS5A inhibitors, HCV entry inhibitors, HCV NS3 inhibitors, HCV NS3 helicase inhibitors, HCV NS4B inhibitors, and human cyclophilin inhibitors” (claim 20), reading on claims 1, 2, 7, 25, 29, and 30 of this Application. Claims 1, 17, 19, and 20 of Pat ‘914 are readily optimized for duration and dosage of treatment in a subject infected with HCV subtypes to arrive claims 44, 48, 49, and 54 of this Application.

(II) Claims 1, 2, 7, 25, 29, 30, 44, 48, 49, and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10,947,210 (Jacobson et al., published on March 16, 2021,  PCT Pub. No.: WO2016/154241, see also 102/103 rejection above). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘210 claims “A method for treating or preventing hepatitis C virus infection or reactivation in a host, comprising administering to the host a therapeutic amount of the compound or salt of claim 4” (claim 5), “A method for reducing hepatitis C virus replication in a host, comprising administering to the host a therapeutic amount of the compound or salt of claim 1” (claim 4), “A compound having the structure: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
or a pharmaceutically acceptable salt thereof” (claim 1), and “claim 5, further comprising administering to the host at least one active agent selected from the group consisting of interferons, ribavirin, nucleoside HCV NS5B polymerase inhibitors, non-nucleoside HCV NS5B polymerase inhibitors, HCV NS3-4A protease inhibitors, HCV NS5A inhibitors, HCV entry inhibitors, HCV NS3 inhibitors, HCV NS3 helicase inhibitors, HCV NS4B inhibitors, and human cyclophilin inhibitors, reading on claims 1, 2, 7, 25, 29, and 30 of this Application. Claims 1, 17, 19, and 20 of Pat ‘210 are readily optimized for duration and dosage of treatment in a subject infected with HCV subtypes to arrive claims 44, 48, 49, and 54 of this Application.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623